Citation Nr: 0328771	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-21 002A	)	DATE
	)
	)


THE ISSUE


Whether attorney is eligible for attorney fees.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 decision, by which the Regional 
Office (RO) denied entitlement to payment by the Department 
of Veterans Affairs (VA) of attorney fees from past-due 
benefits.


FINDINGS OF FACT

1.  The veteran and his attorney, entered a fee agreement in 
June 1996, which provides that the veteran shall pay the 
attorney a fee for his representation of him in his claim 
concerning a total rating based on service-connected 
disabilities (TDIU), said fee to be 20 percent of past-due 
benefits.

2.  The veteran filed a claim for TDIU in June 1996.

3.  In January 1997, the Board denied service connection for 
PTSD.  In August 1997, the U.S. Court of Appeals for Veterans 
Claims vacated the Board's decision.  The Board remanded the 
case to the RO in June 1998.

4.  In a February 1999 rating decision, the RO, in pertinent 
part, granted service connection for PTSD and deferred a 
decision on entitlement to a total rating based on individual 
unemployability (TDIU).

5.  By an August 2000 rating decision, the RO granted 
entitlement to a TDIU. 

6.  The issue of entitlement to a TDIU was raised by evidence 
of record as an underlying claim issue in the PTSD claim. 


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his attorney as to representation before VA and 
the Board may be executed have been met regarding the 
attorney's representation in the claim for a TDIU.  38 
U.S.C.A.  § 5904(c) (West 2002); 38 C.F.R. § 20.609(c) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

Rating actions in May 1995 and March 1996 denied service 
connection for posttraumatic stress disorder (PTSD).  

In June 1996, the RO received the veteran's claim for a TDIU.  
Included with this claim was a copy of a June 1996 fee 
agreement between the veteran and his attorney.  The fee 
agreement provided that the attorney would represent the 
veteran in his claim for "award, or increase of award, of 
veterans benefits either by appeal, by reconsideration, by 
reopened claim, based on new and material evidence or by any 
other way of all issues stated or inferred in all decisions 
prior to the effective date thereof."  The agreement 
provided for a contingent fee of 20 percent of past-due 
benefits.

A January 1997 Board decision denied service connection for 
PTSD.  The United States Court of Appeals for Veterans Claims 
(Court) in August 1997, vacated and remanded the January 1997 
Board decision.  In June 1998, the Board remanded the matter 
to the RO.  In a February 1999 rating decision, the RO 
granted service connection for PTSD.  This rating decision 
also deferred the issue of entitlement to TDIU.   In a June 
1999, decision the Board determined that past-due benefits 
were payable to the attorney based on the RO's February 1999 
rating decision which granted service connection for PTSD.  
By an August 2000 rating decision, the RO granted entitlement 
to a TDIU.  

The appellant's claim for entitlement to fees is, in essence, 
a "simultaneously contested claim," in that it involves a 
situation in which the allowance of one claim (the 
appellant's) would result in the payment of a lesser benefit 
to another claimant (the veteran).  38 C.F.R. § 20.3(p).  
Contested claims are subject to special procedures, including 
the requirement that "all interested parties" and their 
representatives, if any, be specifically notified by the RO 
of the action taken concerning the simultaneously contested 
claim, the right to initiate an appeal and the time limit 
therefore, as well as hearing and representation rights.  See 
38 C.F.R. §§ 19.100, 19.101, 19.102.  And upon the filing of 
a notice of disagreement in these types of cases, "all 
interested parties" and their representatives, if any, will 
be furnished with a statement of the case, and the party in 
interest who filed the notice of disagreement will be allowed 
thirty days from the date of mailing the statement of the 
case to file a formal appeal.  See 38 U.S.C.A. § 7105A(b); 
38 C.F.R. §§ 19.101, 20.500, 20.501.

In September 2000, a representative of the Board advised the 
RO to withhold 20 percent of the past-due benefits, which may 
have become due.  By letter dated September 21, 2000, the RO 
notified the veteran and his attorney about the payment of 
past-due benefits and the referral of the file to the Board 
for a decision concerning the attorney's eligibility for 
payment of a fee for his service from the 20 percent of past-
due benefits withheld by the RO.  They were given 30 days 
within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  Neither the veteran 
nor the attorney responded to the letter.  

In January 2001 letters, the RO advised the appellant and the 
veteran of its determination that the appellant was not 
entitled to direct pay from VA for attorney fees.  The 
appellant and the veteran were advised that if either 
disagreed with this determination, they had sixty days to 
file a notice of disagreement.  This matches the time limit 
set in 38 C.F.R. § 20.501(a).  The appellant filed his notice 
of disagreement in January 2001.

A statement of the case was issued by the RO on June 14, 
2002.  On the cover letter to the statement of the case, the 
appellant was advised that he had 30 days to file a 
substantive appeal.  The appellant filed a VA Form 9 on June 
20, 2002.  This is within the 30 days specified in 38 C.F.R. 
§ 20.501(b). 

Criteria and Analysis

It is proper that the RO handled this question as an initial 
matter.  In Scates v. West, 14 Vet. App. 62 (2002), the Court 
(sitting en banc) held that all issues involving entitlement 
or eligibility for attorney fees under direct-payment 
contingency-fee agreements, as contrasted with the issues of 
reasonableness and excessiveness, must first be addressed by 
the RO.  Id. at 64.

On further appeal, the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals) held that an attorney with a 
contingent fee contract for payment of twenty percent of 
accrued veterans benefits awarded, discharged by the client 
before the case is completed, is not automatically entitled 
to the full twenty percent fee.  He may receive only a fee 
that fairly and accurately reflects his contribution to and 
responsibility for the benefits awarded.  Scates v. Principi, 
282 F.3d 1362, 1366 (Fed. Cir. 2002).  The remaining question 
was which part of VA (the RO or Board) should first determine 
the fee payable to the attorney.  Id.  The Court of Appeals 
did not reach the jurisdiction issue but rather concluded 
that the Court decision could be sustained on alternate 
grounds, i.e., that on the particular facts of the case, the 
RO was the most appropriate agency initially to decide the 
attorney fee claim because it was better qualified than the 
Board to resolve the kind of factual inquiries involved.  Id. 
at 1368.

In the present case, the RO has determined that the veteran's 
attorney is not entitled to the 20 percent fee, and has not 
made a determination as to the reasonableness or 
excessiveness of the fee itself (which is a question solely 
within the Board's jurisdiction).

38 U.S.C.A. § 5904 reads in part:  Except as provided in 
paragraph (3), in connection with a proceeding before the 
Department of Veterans Affairs with respect to benefits under 
laws administered by the Secretary, a fee may not be charged, 
allowed, or paid for services of agents and attorneys with 
respect to services provided before the date on which the 
Board of Veterans' Appeals first makes a final decision in 
the case.  Such a fee may be charged, allowed, or paid in the 
case of services provided after such date only if an agent or 
attorney is retained with respect to such case before the end 
of the one-year period beginning on that date.  The 
limitation in the preceding sentence does not apply to 
services provided with respect to proceedings before a court.  
38 U.S.C.A. § 5904(c)(1). 

The regulation which interprets 38 U.S.C.A. § 5904(c)(1) 
provides that an attorney may charge fees for work performed 
before VA all of the following conditions have been met: (1) 
A final decision had been promulgated by the Board with 
respect to the issue, or issues, involved; (2) the Notice of 
Disagreement which preceded that Board decision was received 
by the agency of original jurisdiction on or after November 
18, 1988; and (3) the attorney was retained not later than 
one year following the date on which that Board decision was 
promulgated.  38 C.F.R. § 20.609(c).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), changed the 
requirement of the filing of a NOD with respect to the claim 
on or after November 18, 1988 as a condition for an attorney-
at-law or a VA accredited agent to charge a fee for 
representing a claimant before VA. Section 603(b), 115 Stat. 
999, repealed Section 403 of the Veterans' Judicial Review 
Act, which provided that the amendments to section 3404(c) 
(now section 5904(c)) of title 38, United States Code, would 
apply only with respect to services of agents and attorneys 
in cases in which a NOD was filed on or after the date of 
enactment, i.e., November 18, 1988.  The repeal applies to 
any appeal filed with the Court on or after the date of 
enactment of the Act, i.e., December 27, 2001, or before the 
date of the enactment of the Act but in which a final 
decision had not been made under section 7291 of title 38, 
United States Code, as of that date.

In the present case, the veteran did not file a notice of 
disagreement (NOD) as to the issue of a TDIU.  Therefore, 
this repeal by the Veterans Education and Benefits Expansion 
Act of 2001 does not change the outcome of this case.  The 
Board concludes that the appellant is not prejudiced by the 
Board's initial consideration of this statute and there is no 
due process bar for the Board to proceed with the appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The attorney argues that as the veteran was unemployable as a 
result of his PTSD, the issue of service connection for PTSD 
is inextricably intertwined with the issue of TDIU.  
Accordingly, he should be granted past-due benefits based on 
the grant of the TDIU.  

However in this case, there is no final Board decision with 
respect to a TDIU.  Nevertheless, the Board is aware that the 
Court has discussed the legislative history and intent of the 
statute governing payment of attorney fees in claims for 
benefits has addressed this issue and looks to the Court for 
guidance.  

In the case of Matter of Stanley, 10 Vet App. 104 (1997), the 
Court held that the "issue or issues" requirement of the 
regulation 38 C.F.R. § 20.609(c)(1) is consistent with the 
language and legislative history of "the case" requirement of 
section 5904.  Therefore, the issue or issues extant in the 
final BVA decision in a veteran's case must be the same issue 
or issues for which the attorney is seeking payment.  "Where 
the BVA fails to adjudicate a claim that was reasonably 
raised before it, the net outcome for the veteran amounts to 
a denial of the benefit sought."  In the Matter of the Fee 
Agreement of Smith, 10 Vet. App. 311 (1997).  The BVA 
decision under those circumstances is a final, adverse 
decision with respect to the reasonably raised claim, and the 
Board must proceed accordingly with respect to considering a 
related fee agreement filed pursuant to 38 U.S.C. § 
5904(c)(2).  In the Matter of the Fee Agreement of Smith, 10 
Vet. App. 311, 314 (1997)  (the Court had recognized that the 
veteran in making other claims, had also reasonably raised an 
issue of TDIU to the Board and remanded the case to the 
Board).  See also In the Matter of the Fee Agreement of Hugh 
D. Cox, 11 Vet. App. 158 (1998).

In a case similar to the instant case, an attorney 
represented the veteran in a claim for service connection for 
a back disability, which was eventually granted by the RO.  
The rating action also granted a TDIU, partly based on the 
back disability.  See, In re Fee Agreement of Mason, 13 Vet. 
App. 79 (1999).  In remanding the case to the Board, the 
Court found that because the issue of eligibility for TDIU 
does not become relevant until after service connection is 
granted, the issue, if previously raised, is inchoate and 
would remain as an underlying issue until a final decision on 
the question of service connection is issued.  Eligibility 
for direct payment of attorney's fees would depend on whether 
the claim underlying the appeal to the Court included the 
TDIU issue.  If eligibility for a TDIU rating was reasonably 
raised by the evidence of record as part of the underlying 
claim for disability compensation before VA, then the TDIU 
rating is part of the "initial rating" and, pursuant to 38 
C.F.R. § 20.609(h)(3)(i), the appellant would be entitled to 
payment by the Secretary of 20% of such award.  

Therefore, the question before the Board is whether the claim 
underlying the appeal for service connection for PTSD 
included the TDIU issue.  The veteran initially applied for 
service connection for PTSD in January 1994.  He did not 
refer to his ability to gain employment in either his initial 
claim for benefits, his May 1995 NOD, or in his July 1995 
substantive appeal.  However, at the February 1996 VA 
examination the veteran reported that he had been unemployed 
since December 1993 because of his emotional problems.  He 
filed a claim for TDIU in June 1996 prior to the January 1997 
Board decision.  Further, it is noted that the RO considered 
the veteran's employability in the rating action that granted 
service connection for PTSD and the RO assigned an effective 
date for PTSD back to the date of his original claim.    

Based on review of the evidence of record and applicable law 
as set forth above, the Board concludes that the 
prerequisites for charging a fee for services concerning the 
claim for a TDIU rendered by the attorney on the veteran's 
behalf before VA and the Board are met.  

This decision does not address whether the attorney may 
charge for reasonable expenses or the reasonableness of any 
such charges.


ORDER

The attorney is entitled to payment of a fee from past-due 
benefits payable to the veteran resulting from a grant of 
TDIU by the rating decision of August 2000.  Any past-due 
benefits withheld for possible payment of an attorney's fee 
should be released to the attorney.




                    
_________________________________________________
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION CONCERNING THE REASONABLENESS OF YOUR 
FEE AGREEMENT

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision concerning the reasonableness of your agreement for fees 
for representation before the Department of Veterans Affairs (VA). If you 
are satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with the Board's decision, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

None of these things is mutually exclusive - you can do all four at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States of Appeals for Veterans Claims?  Send 
your Notice of Appeal to the court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1000 --20.1003. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 



VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 1
 CONTINUED




How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested. You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board. Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time. 
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE). Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 




VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 
2




